                                          Case 3:19-cv-07630-MMC Document 18 Filed 04/23/20 Page 1 of 2




                                  1

                                  2

                                  3                            IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      THERESA BROOKE,                                Case No. 19-cv-07630-MMC
                                                       Plaintiff,                       ORDER DENYING AS MOOT
                                  7
                                                                                        DEFENDANT'S MOTION TO
                                                  v.                                    ENLARGE TIME FOR JOINT SITE
                                  8
                                                                                        INSPECTION
                                  9      GRAND HYATT SF LLC,
                                                                                        Re: Doc. No. 12
                                                       Defendant.
                                  10

                                  11

                                  12          Before the Court is defendant's Motion to Enlarge Time for Joint Site Inspection,
Northern District of California
 United States District Court




                                  13   filed March 3, 2020. Plaintiff has not filed a response. Having read and considered the

                                  14   moving papers, the Court finds the matter appropriate for determination based on

                                  15   defendant's filings, VACATES the hearing scheduled for May 1, 2020, and rules as

                                  16   follows.

                                  17          By order filed November 20, 2019, the Court, pursuant to General Order 56, set

                                  18   March 4, 2020, as the "[l]ast day for parties and counsel to hold [a] joint inspection of

                                  19   [the] premises." (See Scheduling Order, filed November 20, 2019, at 1:26-28.)1 By the

                                  20   instant motion, defendant seeks an order extending said deadline to a date to be set after

                                  21   the Court has ruled on defendant's motion to dismiss.2

                                  22          As the March 4 deadline expired before the deadline for plaintiff to file a response

                                  23   to the instant motion had passed and well before the date the instant motion was noticed

                                  24   for hearing, the motion is hereby DENIED as moot.

                                  25
                                              1
                                  26          In the instant motion, defendant erroneously states the deadline was March 2,
                                       2020. (See Def.'s Mot. at 2:1.)
                                  27          2
                                             By order filed April 23, 2020, the Court took defendant's motion to dismiss under
                                  28   submission.
                                          Case 3:19-cv-07630-MMC Document 18 Filed 04/23/20 Page 2 of 2




                                  1           Moreover, this District, recognizing the importance of the in-person requirement,

                                  2    has issued a Notice providing that "[i]n any case subject to General Order 56, the ADR

                                  3    Program will reject a notice of need for mediation unless the parties have held both an in-

                                  4    person joint site inspection and an in-person settlement meeting." See Notice re

                                  5    Procedures for ADR Cases and Cases Subject to General Order 56 During Coronavirus

                                  6    Public Health Emergency, available at https://cand.uscourts.gov/about/court-

                                  7    programs/alternative-dispute-resolution-adr/. At this time, in light of California Executive

                                  8    Order N-33-20, requiring all persons in California to shelter in place, and in conformity

                                  9    with the Notice, see id., such in-person meetings are not permissible. Under the

                                  10   circumstances, the parties will be apprised at a later date of a new deadline to hold the

                                  11   joint site inspection in person.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: April 23, 2020
                                                                                               MAXINE M. CHESNEY
                                  15                                                           United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
